Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The filing date of the present application is 06/13/2017.
This action is in response to amendments and/or remarks filed on 02/12/2021. In the current amendments, claims 1, 3, 6, 7, 10, 14, 17, 18, 20, and 23 have been amended, and claim 2, 13, and 19 have been cancelled. Claims 1, 3-12, 14-18, and 20-23 are pending and have been examined. 
In view of Applicant’s amendments and/or remarks, the objections to claims 1, 10 and 18 made in the previous Office Action have been withdrawn.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §112(b) to claims 2-3, 13-14 and 19-20 made in the previous Office Action have been withdrawn.
In view of Applicant’s amendments and/or remarks, the rejections under 35 U.S.C. §101 to claims 1-23 made in the previous Office Action have been withdrawn.

Claim Objections
Claim 3 is objected to because of the following informalities: ‘2’ should read ‘1’. Appropriate correction is required.
Claim 14 is objected to because of the following informalities: ‘13’ should read ‘10’. Appropriate correction is required.
Claim 20 is objected to because of the following informalities: ‘19’ should read ‘18’. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-12, 14-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the data" in line 15.  There is insufficient antecedent basis for this limitation in the claim. Note that it is not clear if “the data” indicates ‘data’ in line 9 or ‘data’ in line 11. In addition, it is not clear if ‘data’ in line 11 indicates ‘data’ in line 9 or not.
Claims 10 and 18 recite the limitation "the data" in line 12.  There is insufficient antecedent basis for this limitation in the claim. Note that it is not clear if “the data” indicates ‘data’ in line 6 or ‘data’ in line 8. In addition, it is not clear if ‘data’ in line 8 indicates ‘data’ in line 6 or not.
Claims 1, 10 and 18 each recite limitations that raise issues of indefiniteness as set forth above, and dependent claims 3-9, 11-12, 14-17, and 20-23 are rejected at least based on their direct and/or indirect dependency from independent claims 1, 10 and 18. Appropriate explanation and/or amendment is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 7-8, 10-12, 14, 17-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor (US 2017/0286700 A1) in view of Holzheimer et al. (WO 2017/205924 A1), further in view of Bringhurst et al. (US 8,881,140 B1), further in view of Subbarayan et al. (US 2018/0183737 A1).

Regarding claim 1, 
Sartor teaches
A profile generation and event control computing platform, comprising: 

at least one processor ([fig 8]); 

a communication interface communicatively coupled to the at least one processor  ([fig 8]); and 

memory storing computer-readable instructions that, when executed by the at least one processor, cause the profile generation and event control computing platform to ([fig 8]): 

receive a plurality of content data streams from a plurality of computing systems, the plurality of content data streams including data associated with a plurality of different users ([figs 1-3] “Communication Network 108” and “Credentials 112-1”; [pars 32-51] “The trust analyzer engine 204 may function to perform a trust analysis (or "scan") of credentials 112, client systems, a user, a group of users, etc. In some embodiments, the trust analyzer engine 204 identifies and/or obtains a set of one or more credentials 112 installed on a client system or group of client systems, and identifies credential information (or, parameters) included within, or otherwise associated with, the credentials 112.”; “credentials” and any information over the “communication network” read on “content data streams including data associated with a plurality of different users”.); 

analyze the plurality of content data streams to group data by one or more categories ([figs 1-3]; [pars 32-51] “Credential Trust Rating Threshold: indicates an allowable credential trust rating threshold. if a credential has a credential trust rating that violates the threshold (e.g., a credential trust rating above or below the threshold), the trust server system 102 may block installation of the credential, remove the credential if already installed, alert the user, disable the application, etc. … The credential adjustment engine 214 may function to determine which, if any, credentials 112 installed on a client system (or each client system of a group of client systems) should be enabled, disabled, and/or or removed. For example, the determination may be based on an associated trust profile 226. … The request blocking engine 216 may determine which if any of the credentials 112 should be blocked from installation or change based on credential trust ratings associated with the set of credentials 112 and/or a trust profile 226.”; “threshold” and “enabled, disabled, and/or or removed” read on “group data by one or more categories”.); 

identify one or more outcomes based on the analyzed plurality of content data streams ([figs 4, 6-7]; [pars 64-75] “In step 424, the computing system performs one or trust actions based on the particular credential trust ratings, an aggregate credential trust rating, a client system trust rating, a user trust rating and/or a user group trust rating. Trust actions may include generating a notification (e.g., a graphical, audible, email, text, and/or haptic notification) indicating one or more trust ratings, removing or disabling one or more credentials or applications, performing additional trust and/or privacy scans, and/or the like.”; [pars 83-95] “In step 626, the computing system blocks or allows the trigger event based on the aggregate credential trust rating and/or user profile.”; [pars 96-107] “In step 726, the computing system performs one or trust actions based on particular credential trust ratings, the aggregate credential trust rating, client system trust rating, user trust rating, and/or user group trust rating.”; “computing system performs one or trust actions” and “the computing system blocks or allows the trigger event” read on “identify one or more outcomes”.); 

… linking the data associated with the plurality of different users to the identified one or more outcomes ([figs 4, 6-7]; [pars 32-51]; [pars 64-75], [pars 83-95] and [pars 96-107], as cited above; “the computing system performs one or trust actions based on the particular credential trust ratings, an aggregate credential trust rating, a client system trust rating, a user trust rating and/or a user group trust rating” and “the computing system blocks or allows the trigger event based on the aggregate credential trust rating and/or user profile” read on “linking the data associated with the plurality of different users to the identified one or more outcomes”.);

([figs 1-3]; [pars 32-51] “The management engine 202 may function to manage (e.g., create, read, update, delete, or otherwise access) credentials 112, trust ratings 224, and trust profiles 226. The management engine 202 may perform any of these operations manually (e.g., by a user interacting with a GUI) and/or automatically (e.g., triggered by one or more of the engines 204-220, discussed below).  … The trust profile engine 212 may function to establish trust profiles 226. A trust profile 226 may represent a level of trust acceptable to a client system, user, group of users, or devices, etc. Trust profiles 226 may be created manually, e.g., by a user interacting with a GUI, or automatically, e.g., using machine learning. Trust profiles 226 may include some or all of the following:”; [pars 52-63] “the trust profile client engine 312 may receive user input for creating the trust profile 226, provide the user input to the remote system for generating the trust profile 226, and receive trust profile 226 from the remote system.”; “Trust profiles 226 may be created … automatically, e.g., using machine learning.” reads on “one or more machine learning datasets” since it is appreciated by one of ordinary skill in the art that machine learning needs to be trained with one or more machine learning datasets before it is used for creating profiles.); 

identify a first profile of the plurality of profiles for a first user, the first profile including a first plurality of rules associated with the first profile ([figs 1-3]; [pars 32-51] “The management engine 202 may function to manage (e.g., create, read, update, delete, or otherwise access) credentials 112, trust ratings 224, and trust profiles 226. The management engine 202 may perform any of these operations manually (e.g., by a user interacting with a GUI) and/or automatically (e.g., triggered by one or more of the engines 204-220, discussed below).  … The trust profile engine 212 may function to establish trust profiles 226. A trust profile 226 may represent a level of trust acceptable to a client system, user, group of users, or devices, etc. Trust profiles 226 may be created manually, e.g., by a user interacting with a GUI, or automatically, e.g., using machine learning. Trust profiles 226 may include some or all of the following: … Credential Trust Rating Threshold: indicates an allowable credential trust rating threshold. For example, if a credential has a credential trust rating that violates the threshold (e.g., a credential trust rating above or below the threshold), the trust server system 102 may block installation of the credential, remove the credential if already installed, alert the user, disable the application, etc. Client System Trust Rating Threshold: indicates an allowable client system trust rating threshold. For example, if installing or updating a credential would result violate the allowable trust rating threshold (e.g., bring the client system trust rating above or below the threshold), the trust server system 102 may block the installation or change, alert the user to the installation or change, etc.”; see also [pars 52-63]; “threshold” reads on “rules”.);

associate the identified first profile with the first user, associating the identified first profile with the first user including identifying one or more controls, the one or more controls being based on the first plurality of rules associated with the first user profile ([figs 1-3]; [pars 32-51] as cited above; see also [pars 52-63]; “block installation of the credential, remove the credential if already installed, alert the user, disable the application, etc.” based on the threshold read on “controls”.);

[execute] the first profile, [executing] the first profile including causing an application to download to a mobile device of the first user and causing the application to execute in … the mobile device of the first user ([figs 1-3]; [pars 32-51] as cited above; see also [pars 52-63]; [pars 25-31] “a client system may request to download and install an application, and the application may require one or more credentials to be installed on the client system. The trust server system 102 may intercept and/or block the download or installation of the application, and/or block the download and/or installation of the one or more required credentials. … The client systems 104 may function to store, install and execute applications 110 (e.g., mobile applications, virtualized applications, local applications, and/or remote applications), store and install credentials 112, present graphical user interfaces (GUIs), receive user inputs, and communicate with remote systems. For example, functionality of the client systems 104 may be performed by one or more mobile devices (e.g., smartphones, cell phones, smartwatches, tablet computers, and/or the like)”);

receive a request to authorize an event by the first [user system] ([figs 1-3] “Communication Engine 220” and “Communication Engine 320”; [pars 25-31] “the trust server system 102 functions to intercept and/or block requests. Requests may include, for example, request to install applications or credentials on client system. The trust server system 102 may intercept some or all requests associated with a client system and block particular intercepted requests based on trust ratings of one or more credentials associated with the request. For example, a client system may request to download and install an application, and the application may require one or more credentials to be installed on the client system. The trust server system 102 may intercept and/or block the download or installation of the application, and/or block the download and/or installation of the one or more required credentials. … the communication network 108 comprises one or more computing devices, routers, cables, buses, and/or other network topologies (e.g., mesh, hub-and-spoke, and/or the like).”; [pars 52-63] “the trust profile client engine 312 may receive user input for creating the trust profile 226, provide the user input to the remote system for generating the trust profile 226, and receive trust profile 226 from the remote system.”; [pars 83-95] “a request blocking engine (e.g., request blocking engine 216 or request blocking client engine 316) detects the trigger event, e.g., an attempt to install an application, a change to a certificate, a user request, and/or the like.”; “request to install applications or credentials on client system” reads on “request to authorize an event”.);

determine, based on the first user profile of the first user, whether the event for which authorization is requested violates one or more rules of the first plurality of rules ([figs 1-3]; [pars 32-51] “The request blocking engine 216 may function to intercept and/or block a request associated with a client system. For example, the request blocking engine 216 may identify a set of credentials 112 associated with an application 110 that is pending installation or an application 110 whose credential is being changed (e.g., updated). The request blocking engine 216 may determine which if any of the credentials 112 should be blocked from installation or change based on credential trust ratings associated with the set of credentials 112 and/or a trust profile 226. For example, the trust profile 226 may indicate a threshold trust value, and the request blocking engine 216 may compare particular credential trust ratings or an aggregate trust rating with the threshold value to determine whether to allow or block installation and/or the change or update.”; see also [pars 52-63]);

responsive to determining that the request for which authorization is requested violates one or more rules of the first plurality of rules, execute a first control of the one or more controls to deny authorization and prevent execution of the event, executing the first control including disabling functionality of a ... device of the first user ([figs 1-3]; [pars 32-51] “Credential Trust Rating Threshold: indicates an allowable credential trust rating threshold. if a credential has a credential trust rating that violates the threshold (e.g., a credential trust rating above or below the threshold), the trust server system 102 may block installation of the credential, remove the credential if already installed, alert the user, disable the application, etc. … The request blocking engine 216 may function to intercept and/or block a request associated with a client system. For example, the request blocking engine 216 may identify a set of credentials 112 associated with an application 110 that is pending installation or an application 110 whose credential is being changed (e.g., updated). The request blocking engine 216 may determine which if any of the credentials 112 should be blocked from installation or change based on credential trust ratings associated with the set of credentials 112 and/or a trust profile 226. For example, the trust profile 226 may indicate a threshold trust value, and the request blocking engine 216 may compare particular credential trust ratings or an aggregate trust rating with the threshold value to determine whether to allow or block installation and/or the change or update.”; see also [pars 52-63] “block installation of the credential, remove the credential if already installed, alert the user, disable the application, etc.” reads on “disabling functionality of a ... device of the first user”.); and 

responsive to determining that the event for which authorization is requested does not violate one or more rules of the plurality of rules, execute a second control of the one or more controls to authorize and execute the event ([figs 1-3]; [pars 32-51] as cited above; see also [pars 52-63]).

However, Sartor does not explicitly teach 
generate one or more machine learning datasets linking the data associated with the plurality of different users to the identified one or more outcomes;
implement the first profile, implementing the first profile including causing an application to download to a mobile device of the first user and causing the application to execute in a background of the mobile device of the first user;
user;
executing the first control including disabling functionality of a payment device of the first user.
(Note: Hereinafter, if a limitation has one or more underlines, the one or more underlined parts indicate that they have not been taught yet, while the one or more non-underlined parts indicate that they have been taught already.)

Holzheimer teaches 
generate one or more machine learning datasets linking the data associated with the plurality of different users to the identified one or more outcomes ([figs 4-5]; [pars 74-109] “The updated usage information databases 300 is in turn analysed by machine learning to determine 110 updated user preference patterns, and update 128 the user profile on the user database 200. The updated usage information databases 300 are also analysed by machine learning to develop updated demographic preference patterns. … Initially the process of collecting 200 usage information and/or user profile information is carried out as described above. Once the information has been collected, the data goes through a step of pre-processing 202. The data is then sampled 206, and from this, a Test Dataset 2 10 and a Training Dataset 208 is established. The Training Dataset 208 is used to train the machine learning algorithms in a machine learning/training process 214. From this training the user preference patterns and/or demographic preference patterns are created 215. … The provision of content will in turn generate the collection of more usage information, causing an iteration 228 of the process.”; “usage information” reads on “data”, and “user preference patterns and/or demographic preference patterns” and/or “user profile information” read on “outcomes”. In addition, they are linked since “usage information” is used for estimating “user preference patterns and/or demographic preference patterns” and/or “user profile information”. Note that Sartor teaches “the data associated with the plurality of different users” and “the identified one or more outcomes” as well.).

Sartor and Holzheimer are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Sartor with the dataset generation of Holzheimer. Doing so would lead to training the machine learning model towards a higher probability of positive outcomes for the user (Holzheimer, pars 21-64, pars 74-109).

However, Sartor and Holzheimer do not explicitly teach 
implement the first profile, implementing the first profile including causing an application to download to a mobile device of the first user and causing the application to execute in a background of the mobile device of the first user;
receive a request to authorize an event by the first user;
executing the first control including disabling functionality of a payment device of the first user.

Bringhurst teaches
implement the first profile, implementing the first profile including causing an application to download to a mobile device of the first user and causing the application to execute in a background of the mobile device of the first user ([figs 1-3]; [col 6, ln 46 – col 9, ln 58] “Downloading and installing the virtualization agent and the virtualized device profile may be performed automatically and silently (e.g., in a background process) in a manner that is transparent to the user. When the user is done with the digital camera, the virtualized device profile may be deactivated but may not be deleted. Thus, when the user connects the digital camera to computing device 203 in the future, the virtualized device profile may simply be activated to allow the user to access the picture editing Software.”; [col 5, ln 39 – col 6, ln 45] “Examples of computing systems 202 and/or 203 include, without limitation, laptops, desktops, servers, cellular phones, personal digital assistants ("PDAs), multimedia players, embedded systems.”; Note that Sartor and Holzheimer teach “first profile”.).

Sartor, Holzheimer and Bringhurst are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Sartor and Holzheimer with the background process of Bringhurst. Doing so would lead to providing a more efficient and effective way to manage software on the device (Bringhurst, [col 6, ln 46 – col 9, ln 58]; [col 1, ln 8 – col 1, ln 24]).

However, Sartor, Holzheimer and Bringhurst do not explicitly teach 
receive a request to authorize an event by the first user;
executing the first control including disabling functionality of a payment device of the first user.

Subbarayan teaches 
receive a request to authorize an event by the first user ([figs 1-3, 7]; [pars 169-207] “The commerce application 122 on the user client device 104 facilitates payment transactions with other users (e.g., peer users or merchants). For example, the commerce application 122 can facilitate the sending of a payment associated with a payment transaction. In particular, the commerce application 122 can communicate with the network application 700, the payment engine 702, and the merchant system 106 to send and receive information associated with payment transactions. … For example, in one or more embodiments, the network application can determine whether a risk associated with a particular user satisfies a predetermined threshold. In particular, the network application can determine whether a user is a fraudster (e.g., a scam account or software posing as a real person) based on a "realness" score. For example, if the risk associated with the sender is below a predetermined threshold (i.e., a high risk level), the network application can determine that the user is likely a fraudster and notify the commerce system 110 that the user is a fraudster. If the user has a high-risk level, the commerce system 110 can stop a payment transaction between the user and the recipient. … the network application 700 can allow the payment transaction, block the payment transaction, or disable the user's account with the network application 700.”; “payment transactions” read on “request to authorize an event by the first user”.);

executing the first control including disabling functionality of a payment device of the first user ([figs 1-3, 7]; [pars 169-207] “For example, in one or more embodiments, the network application can determine whether a risk associated with a particular user satisfies a predetermined threshold. In particular, the network application can determine whether a user is a fraudster (e.g., a scam account or software posing as a real person) based on a "realness" score. For example, if the risk associated with the sender is below a predetermined threshold (i.e., a high risk level), the network application can determine that the user is likely a fraudster and notify the commerce system 110 that the user is a fraudster. If the user has a high-risk level, the commerce system 110 can stop a payment transaction between the user and the recipient. … the network application 700 can allow the payment transaction, block the payment transaction, or disable the user's account with the network application 700.”; Note that Sartor teaches “executing the first control.”).

Sartor, Holzheimer, Bringhurst and Subbarayan are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Sartor, Holzheimer and Bringhurst with the event authorization of Subbarayan. Doing so would lead to reducing or removing the risk factors which could exert bad effects on users (Subbarayan, pars 169-207).

In the alternative, Sartor can also be interpreted to teach this limitation:
receive a request to authorize an event by the first user ([figs 1-3] “Communication Engine 220” and “Communication Engine 320”; [pars 25-31] “the trust server system 102 functions to intercept and/or block requests. Requests may include, for example, request to install applications or credentials on client system. The trust server system 102 may intercept some or all requests associated with a client system and block particular intercepted requests based on trust ratings of one or more credentials associated with the request. For example, a client system may request to download and install an application, and the application may require one or more credentials to be installed on the client system. The trust server system 102 may intercept and/or block the download or installation of the application, and/or block the download and/or installation of the one or more required credentials. … the communication network 108 comprises one or more computing devices, routers, cables, buses, and/or other network topologies (e.g., mesh, hub-and-spoke, and/or the like).”; [pars 52-63] “the trust profile client engine 312 may receive user input for creating the trust profile 226, provide the user input to the remote system for generating the trust profile 226, and receive trust profile 226 from the remote system.”; [pars 83-95] “a request blocking engine (e.g., request blocking engine 216 or request blocking client engine 316) detects the trigger event, e.g., an attempt to install an application, a change to a certificate, a user request, and/or the like.”; “provide the user input to the remote system for generating the trust profile” reads on “request to authorize an event by the first user”.).

Regarding claim 3, 
Sartor, Holzheimer, Bringhurst and Subbarayan teach claim 2. 

Sartor further teaches 
analyzing event data in the plurality of content data streams over a period of time ([figs 2-3, 6]; [pars 25-31] “In some embodiments, trust ratings for credentials may be generated based on credential parameters, such as an encryption level of a credential, a credential authority system that issued a credential, a company, country or geographic region associated with a credential or a credential authority, a history of a credential and/or a credential authority, and/or the like. For example, histories may include events ( e.g., adverse events such as hacking or other security compromises, updates/revisions changing level of protection, etc.) associated with a particular credential or credential authority.”; [pars 83-95] “If it is determined there are additional credentials in the set of credentials installed on the client system, the method 600 returns to step 610 for analyzing the additional credentials.”; [pars 32-51] “In some embodiments, the trust monitoring engine 218 may periodically analyze or scan client systems to determine installed credentials, modifications to installed credentials, and/or the like.); and

… the event data in the plurality of content data streams … for a particular user ([figs 2-3, 6]; [pars 25-31], as cited above); and

Holzheimer further teaches 
linking the event data in the plurality of content data streams to a level of success for a particular user ([figs 2, 4-5]; [pars 74-109] “Information stored on the usage information databases 300 can include information about the discrete actions the user does or does not perform (for example viewing content, submitting a quiz, opening an app, video or picture, et cetera) in interacting with content provided to them, as well as meta data associated with those actions and/or content. … When the user engages with the service provider system 20 at a later date, this updated neural matrix allows for content to be chosen for presentation to the user that has a higher probability of positive outcomes for the user, in preference to alternative content. … In this way, using seed user preference patterns that are statistically more likely to be preferred by a newly registered user, the user has a higher probability of achieving positive outcomes (e.g. achieving a goal, learning, etc) … As new data 212 becomes available, the predictions are validated 218 against the users reactions to the content based on the success of the outcome.”; Note that Sartor teaches “the event data in the plurality of content data streams” and “for a particular user”.).

Sartor, Holzheimer, Bringhurst and Subbarayan are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Sartor, Holzheimer, Bringhurst and Subbarayan with the level of success of Holzheimer. Doing so would lead to training the machine learning model towards a higher probability of positive outcomes for the user (Holzheimer, pars 21-64, pars 74-109).

Regarding claim 7, 
Sartor, Holzheimer, Bringhurst and Subbarayan teach claim 1. 

Subbarayan further teaches 
the payment device of the first user is a mobile payment system on the mobile device of the first user ([figs 1-3, 7]; [pars 27-43] “the user 102 can interact with the user client device 104. Examples of client devices include computing devices such as mobile devices (e.g., smartphones, tables), laptops, desk tops, or any other type of computing device. … The commerce application 122 allows the user to enter payment information (e.g., the user's credit card or other payment credential, payment amount, payment currency, payment description) in messages to the messaging bot to initiate the payment transaction.”; Note that in light of the specification and, especially, par 86, the “payment device” is interpreted as a payment device information (e.g., information of debit card, credit card, or the like) instead of a physical payment device, because, as disclosed in the specification and, especially, par 86, interface 700 includes an indication of payment devices being enabled or disabled.).

Sartor, Holzheimer, Bringhurst and Subbarayan are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Sartor, Holzheimer, Bringhurst and Subbarayan with the mobile payment system of Subbarayan. Doing so would lead to reducing or removing the risk factors which could exert bad effects on users (Subbarayan, pars 169-207).

Regarding claim 8, 
Sartor, Holzheimer, Bringhurst and Subbarayan teach claim 1. 


	executing the second control of the one or more controls includes processing the event ([figs 2-3]; [pars 32-51] “The request blocking engine 216 may function to intercept and/or block a request associated with a client system. For example, the request blocking engine 216 may identify a set of credentials 112 associated with an application 110 that is pending installation or an application 110 whose credential is being changed (e.g., updated). The request blocking engine 216 may determine which if any of the credentials 112 should be blocked from installation or change based on credential trust ratings associated with the set of credentials 112 and/or a trust profile 226. For example, the trust profile 226 may indicate a threshold trust value, and the request blocking engine 216 may compare particular credential trust ratings or an aggregate trust rating with the threshold value to determine whether to allow or block installation and/or the change or update.”; see also [pars 52-63]).

Regarding claim 10, 
Claim 10 is a method claim corresponding to the system claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1.

Sartor further teaches 
responsive to determining whether the event for which authorization is requested violates one or more rules of the first plurality of rules, executing one of a first control and a second control, wherein executing the first control includes disabling functionality of a … device of the first user ([figs 1-3]; [pars 32-51] “Credential Trust Rating Threshold: indicates an allowable credential trust rating threshold. if a credential has a credential trust rating that violates the threshold (e.g., a credential trust rating above or below the threshold), the trust server system 102 may block installation of the credential, remove the credential if already installed, alert the user, disable the application, etc. … The request blocking engine 216 may function to intercept and/or block a request associated with a client system. For example, the request blocking engine 216 may identify a set of credentials 112 associated with an application 110 that is pending installation or an application 110 whose credential is being changed (e.g., updated). The request blocking engine 216 may determine which if any of the credentials 112 should be blocked from installation or change based on credential trust ratings associated with the set of credentials 112 and/or a trust profile 226. For example, the trust profile 226 may indicate a threshold trust value, and the request blocking engine 216 may compare particular credential trust ratings or an aggregate trust rating with the threshold value to determine whether to allow or block installation and/or the change or update.”; see also [pars 52-63]; “block installation of the credential, remove the credential if already installed, alert the user, disable the application, etc.” reads on “disabling functionality of a ... device of the first user”.);

Subbarayan further teaches 
executing the first control includes disabling functionality of a payment device of the first user ([figs 1-3, 7]; [pars 169-207] “For example, in one or more embodiments, the network application can determine whether a risk associated with a particular user satisfies a predetermined threshold. In particular, the network application can determine whether a user is a fraudster (e.g., a scam account or software posing as a real person) based on a "realness" score. For example, if the risk associated with the sender is below a predetermined threshold (i.e., a high risk level), the network application can determine that the user is likely a fraudster and notify the commerce system 110 that the user is a fraudster. If the user has a high-risk level, the commerce system 110 can stop a payment transaction between the user and the recipient. … the network application 700 can allow the payment transaction, block the payment transaction, or disable the user's account with the network application 700.”; Note that Sartor teaches “executing the first control.”).

Sartor, Holzheimer, Bringhurst and Subbarayan are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Sartor, Holzheimer, Bringhurst and Subbarayan with the payment device of Subbarayan. Doing so would lead to reducing or removing the risk factors which could exert bad effects on users (Subbarayan, pars 169-207).

Regarding claim 11, 
Sartor, Holzheimer, Bringhurst and Subbarayan teach claim 10. 

Sartor further teaches 
responsive to determining that the request for which authorization is requested violates one or more rules of the first plurality of rules, executing the first control of the one or more controls to deny authorization and prevent execution of the event ([figs 2-3]; [pars 32-51] “The request blocking engine 216 may function to intercept and/or block a request associated with a client system. For example, the request blocking engine 216 may identify a set of credentials 112 associated with an application 110 that is pending installation or an application 110 whose credential is being changed (e.g., updated). The request blocking engine 216 may determine which if any of the credentials 112 should be blocked from installation or change based on credential trust ratings associated with the set of credentials 112 and/or a trust profile 226. For example, the trust profile 226 may indicate a threshold trust value, and the request blocking engine 216 may compare particular credential trust ratings or an aggregate trust rating with the threshold value to determine whether to allow or block installation and/or the change or update.”; see also [pars 52-63]).

Regarding claim 12, 
Sartor, Holzheimer, Bringhurst and Subbarayan teach claim 10. 

Sartor further teaches 
	responsive to determining that the event for which authorization is requested does not violate one or more rules of the plurality of rules, executing the second control of the one or more controls to authorize and execute the event ([figs 2-3]; [pars 32-51] “The request blocking engine 216 may function to intercept and/or block a request associated with a client system. For example, the request blocking engine 216 may identify a set of credentials 112 associated with an application 110 that is pending installation or an application 110 whose credential is being changed (e.g., updated). The request blocking engine 216 may determine which if any of the credentials 112 should be blocked from installation or change based on credential trust ratings associated with the set of credentials 112 and/or a trust profile 226. For example, the trust profile 226 may indicate a threshold trust value, and the request blocking engine 216 may compare particular credential trust ratings or an aggregate trust rating with the threshold value to determine whether to allow or block installation and/or the change or update.”; see also [pars 52-63]).

Regarding claim 14, 


Regarding claim 17, 
Claim 17 is a method claim corresponding to the system claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7.

Regarding claim 18, 
Claim 18 is a computer-readable media claim corresponding to the system claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1.

Regarding claim 20, 
Claim 20 is a computer-readable media claim corresponding to the system claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3.

Regarding claim 23, 
Claim 23 is a computer-readable media claim corresponding to the system claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7.

Claims 4-6, 15-16 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sartor (US 2017/0286700 A1) in view of Holzheimer et al. (WO 2017/205924 A1), further Bringhurst et al. (US 8,881,140 B1), further in view of Subbarayan et al. (US 2018/0183737 A1), further in view of Mitchell et al. (US 10,229,314 B1).

Regarding claim 4, 
Sartor, Holzheimer, Bringhurst and Subbarayan teach claim 1. 

Sartor further teaches 
analyzing the [data] to determine whether the event for which authorization is requested violates the one or more rules of the first plurality of rules ([figs 2-3]; [pars 32-51] “The request blocking engine 216 may function to intercept and/or block a request associated with a client system. For example, the request blocking engine 216 may identify a set of credentials 112 associated with an application 110 that is pending installation or an application 110 whose credential is being changed (e.g., updated). The request blocking engine 216 may determine which if any of the credentials 112 should be blocked from installation or change based on credential trust ratings associated with the set of credentials 112 and/or a trust profile 226. For example, the trust profile 226 may indicate a threshold trust value, and the request blocking engine 216 may compare particular credential trust ratings or an aggregate trust rating with the threshold value to determine whether to allow or block installation and/or the change or update.”; see also [pars 52-63]).

However, Sartor, Holzheimer, Bringhurst and Subbarayan do not teach
transmitting a request to capture an image associated with an item associated with the event; 
receiving the requested image; and 
image to determine whether the event for which authorization is requested violates the one or more rules of the first plurality of rules.

Mitchell teaches 
transmitting a request to capture an image associated with an item associated with the event ([figs 1-4]; [col 8, ln 29 – col 14, ln 59] “FIG. 4 shows a flow chart of an example of a method for receipt image cleanup in accordance with some embodiments. Method 400 may begin at 402 and proceed to 404, where one or more servers 104 (e.g., of the receipt processing system 102) may be configured to send a request for image data defining an image of a receipt to a consumer device 108. … At 406, the consumer device 108 may be configured to create the image data with a camera.”; [col 6, ln 8 – col 8, ln 25] “the communications circuitry 308 may provide network interface functionality”); 

receiving the requested image ([figs 1-4]; [col 8, ln 29 – col 14, ln 59] “At 408, the consumer device 108 (e.g., the receipt cleanup 210) may be configured to perform image cleanup for logo identification. The logo identification may also include a receipt identification where the receipt is extracted from the background to facilitate the logo identification. In some embodiments, the one or more servers 104 may include the receipt cleanup 210. Here, the consumer device 108 may be configured to send the image data to the one or more servers 104 subsequent to creation by the camera, and without performing an image cleanup.”); and 

analyzing the image to determine whether the event for which authorization is requested violates the one or more rules of the first plurality of rules ([figs 1-4]; [col 8, ln 29 – col 14, ln 59] “At 408, the consumer device 108 (e.g., the receipt cleanup 210) may be configured to perform image cleanup for logo identification. The logo identification may also include a receipt identification where the receipt is extracted from the background to facilitate the logo identification. In some embodiments, the one or more servers 104 may include the receipt cleanup 210. Here, the consumer device 108 may be configured to send the image data to the one or more servers 104 subsequent to creation by the camera, and without performing an image cleanup. However, performing the image cleanup on the consumer device 108 is advantageous for the technical problem of reducing central server processing load, such as when the server 104 is providing receipt processing concurrently to multiple consumer devices.”; Note that Sartor teaches “determine whether the event for which authorization is requested violates the one or more rules of the first plurality of rules.”).

Sartor, Holzheimer, Bringhurst, Subbarayan and Mitchell are all in the same field of endeavor of processing input signal with the profile management system and are analogous. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the profile management system of Sartor, Holzheimer, Bringhurst and Subbarayan with the image request of Mitchell. Doing so would lead to analyzing the captured image and accomplishing the subsequent actions based on the analysis (Mitchell, col 8, ln 29 – col 14, ln 59).

Regarding claim 5, 
Sartor, Holzheimer, Bringhurst, Subbarayan and Mitchell and Mitchell teach claim 4. 

Mitchell further teaches 
the captured image includes a price of the item associated with the event ([figs 1-4]; [col 8, ln 29 – col 14, ln 59] “At 408, the consumer device 108 (e.g., the receipt cleanup 210) may be configured to perform image cleanup for logo identification. The logo identification may also include a receipt identification where the receipt is extracted from the background to facilitate the logo identification. In some embodiments, the one or more servers 104 may include the receipt cleanup 210. Here, the consumer device 108 may be configured to send the image data to the one or more servers 104 subsequent to creation by the camera, and without performing an image cleanup. However, performing the image cleanup on the consumer device 108 is advantageous for the technical problem of reducing central server processing load, such as when the server 104 is providing receipt processing concurrently to multiple consumer devices. .,.. As such, fine receipt data including the details of individual items (e.g., name, SKU, price, quantity, etc.) may be programmatically extracted from the image data of the receipt.”).

Regarding claim 6, 
Sartor, Holzheimer, Bringhurst, Subbarayan and Mitchell teach claim 4. 

Mitchell further teaches 
the captured image is received from a mobile device of the first user ([figs 1-4]; [col 8, ln 29 – col 14, ln 59] “Method 400 may begin at 402 and proceed to 404, where one or more servers 104 (e.g., of the receipt processing system 102) may be configured to send a request for image data defining an image of a receipt to a consumer device 108. … At 408, the consumer device 108 (e.g., the receipt cleanup 210) may be configured to perform image cleanup for logo identification. The logo identification may also include a receipt identification where the receipt is extracted from the background to facilitate the logo identification. In some embodiments, the one or more servers 104 may include the receipt cleanup 210. Here, the consumer device 108 may be configured to send the image data to the one or more servers 104 subsequent to creation by the camera, and without performing an image cleanup.”; [col 3, ln 60 – col 5, ln 37] “The consumer devices 108A-108N may include mobile devices, such as laptop computers, smartphones, netbooks, tablet computers, wearable devices (e.g., electronic watches, wrist bands, glasses, etc.), and the like.”).

Regarding claim 15, 
Claim 15 is a method claim corresponding to the system claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4.

Regarding claim 16, 
Claim 16 is a method claim corresponding to the system claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Regarding claim 21, 
Claim 21 is a computer-readable media claim corresponding to the system claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4.

Regarding claim 22, 
Claim 22 is a computer-readable media claim corresponding to the system claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sartor (US 2017/0286700 A1) in view of Holzheimer et al. (WO 2017/205924 A1), further in view of Bringhurst et al. (US 8,881,140 B1), further in view of Subbarayan et al. (US 2018/0183737 A1), further in view of Frain et al. (US 2009/0164385 A1).

Regarding claim 9, 
Sartor, Holzheimer, Bringhurst and Subbarayan teach claim 1. 

However, Sartor, Holzheimer, Bringhurst and Subbarayan do not teach
the plurality of profiles each include a framework outlining a percentage associated with a plurality of categories.

Frain teaches 
the plurality of profiles each include a framework outlining a percentage associated with a plurality of categories ([figs 4-5]; [pars 32-41] “The investment profiles include a varied distribution of assets among foreign equities, foreign or domestic bonds, large, medium, or small domestic growth or value equities, or cash equivalents, depending on the subscriber's investment risk tolerance. … As shown in FIG. 5, the asset allocation model 48c provides a “moderate investment profile with eighteen per cent (18%) of assets invested in intermediate term bonds (IB), ten percent (10%) of assets invested in international bonds (IntB), and twenty percent (20%) of assets invested in large value equities (LV). … The asset allocation model 48b provides a “moderate aggressive' investment profile having twenty one percent (21%) of assets invested in small value equities (SV), four teen percent (14%) of assets invested in international equities (IntE), twelve percent (12%) of assets invested in large value equities (LV), twelve percent (12%) of assets invested in Small growth equities (SG), and the remainder of assets invested in a mixture of bonds and equities.”).

(Frain, pars 32-41).

Response to Arguments
Applicant's arguments filed on 02/12/2021 have been fully considered but they are not persuasive.
Applicant asserts 
“None of the cited documents, alone or in combination, teaches or suggests these features. 
For instance, the Office Action appears to analogize the trust profiles of Sartor to the recited plurality of profiles. Even assuming, without conceding, that this assertion is valid, nothing in Sartor, or any of the cited documents, teaches or suggests "receive a plurality of content data streams from a plurality of computing systems, the plurality of content data streams including data associated with a plurality of different users," "analyze the plurality of content data streams to group data by one or more categories," "identify one or more outcomes based on the analyzed plurality of content data streams," and "generate one or more machine learning datasets linking the data associated with the plurality of different users to the identified one or more outcomes," let alone generating trust profiles (the alleged plurality of profiles) based on machine learning datasets generating using this process. 

The Office Action, at pp. 26-27, relies on Sartor as describing "responsive to determining that the request for which authorization is requested violates one or more rules of the first plurality of rules, executing a first control of the one or more controls to deny authorization and prevent execution of the event," and cites to paras. 32-51 of Sartor. However, the cited portion merely describes identifying credentials that should be blocked or prevented from use. Id. Nothing in Sartor, or any of the cited documents, teaches or suggests "executing the first control including disabling functionality of a payment device of the first user," as recited in claim 1. 
For at least these reasons, Applicant submits that claim 1 is patentably distinct from the cited combination of documents. Accordingly, Applicant requests withdrawal of these rejections.” (Remarks, pg 17)

Examiner’s response:
The examiner respectively disagrees. 

Sartor, Holzheimer, Bringhurst and Subbarayan, in combination, still teach the limitations below since 1) the server receives credentials from different users over the network, 2) credentials are classified after analysis, 3) trust actions are identified based on the data analysis, 4) machine learning datasets are generated, and “usage information” is linked with “user preference patterns and/or demographic preference patterns” and/or “user profile information”, 5) profiles are generated based on machine learning datasets, 6) a profile is implemented by downloading and installing application 

receive a plurality of content data streams from a plurality of computing systems, the plurality of content data streams including data associated with a plurality of different users ([figs 1-3] “Communication Network 108” and “Credentials 112-1”; [pars 32-51] “The trust analyzer engine 204 may function to perform a trust analysis (or "scan") of credentials 112, client systems, a user, a group of users, etc. In some embodiments, the trust analyzer engine 204 identifies and/or obtains a set of one or more credentials 112 installed on a client system or group of client systems, and identifies credential information (or, parameters) included within, or otherwise associated with, the credentials 112.”; “credentials” and any information over the “communication network” read on “content data streams including data associated with a plurality of different users”.); 

analyze the plurality of content data streams to group data by one or more categories ([figs 1-3]; [pars 32-51] “Credential Trust Rating Threshold: indicates an allowable credential trust rating threshold. if a credential has a credential trust rating that violates the threshold (e.g., a credential trust rating above or below the threshold), the trust server system 102 may block installation of the credential, remove the credential if already installed, alert the user, disable the application, etc. … The credential adjustment engine 214 may function to determine which, if any, credentials 112 installed on a client system (or each client system of a group of client systems) should be enabled, disabled, and/or or removed. For example, the determination may be based on an associated trust profile 226. … The request blocking engine 216 may determine which if any of the credentials 112 should be blocked from installation or change based on credential trust ratings associated with the set of credentials 112 and/or a trust profile 226.”; “threshold” and “enabled, disabled, and/or or removed” read on “group data by one or more categories”.); 

identify one or more outcomes based on the analyzed plurality of content data streams ([figs 4, 6-7]; [pars 64-75] “In step 424, the computing system performs one or trust actions based on the particular credential trust ratings, an aggregate credential trust rating, a client system trust rating, a user trust rating and/or a user group trust rating. Trust actions may include generating a notification (e.g., a graphical, audible, email, text, and/or haptic notification) indicating one or more trust ratings, removing or disabling one or more credentials or applications, performing additional trust and/or privacy scans, and/or the like.”; [pars 83-95] “In step 626, the computing system blocks or allows the trigger event based on the aggregate credential trust rating and/or user profile.”; [pars 96-107] “In step 726, the computing system performs one or trust actions based on particular credential trust ratings, the aggregate credential trust rating, client system trust rating, user trust rating, and/or user group trust rating.”; “computing system performs one or trust actions” and “the computing system blocks or allows the trigger event” read on “identify one or more outcomes”.); 

generate one or more machine learning datasets linking the data associated with the plurality of different users to the identified one or more outcomes ([figs 4, 6-7]; [pars 32-51]; [pars 64-75], [pars 83-95] and [pars 96-107], as cited above; “the computing system performs one or trust actions based on the particular credential trust ratings, an aggregate credential trust rating, a client system trust rating, a user trust rating and/or a user group trust rating” and “the computing system blocks or allows the trigger event based on the aggregate credential trust rating and/or user profile” read on “linking the data associated with the plurality of different users to the identified one or more outcomes”. Note that Holzheimer teaches “generate one or more machine learning datasets”.);

generate a plurality of profiles based on the one or more machine learning datasets ([figs 1-3]; [pars 32-51] “The management engine 202 may function to manage (e.g., create, read, update, delete, or otherwise access) credentials 112, trust ratings 224, and trust profiles 226. The management engine 202 may perform any of these operations manually (e.g., by a user interacting with a GUI) and/or automatically (e.g., triggered by one or more of the engines 204-220, discussed below).  … The trust profile engine 212 may function to establish trust profiles 226. A trust profile 226 may represent a level of trust acceptable to a client system, user, group of users, or devices, etc. Trust profiles 226 may be created manually, e.g., by a user interacting with a GUI, or automatically, e.g., using machine learning. Trust profiles 226 may include some or all of the following:”; [pars 52-63] “the trust profile client engine 312 may receive user input for creating the trust profile 226, provide the user input to the remote system for generating the trust profile 226, and receive trust profile 226 from the remote system.”; “Trust profiles 226 may be created … automatically, e.g., using machine learning.” reads on “one or more machine learning datasets” since it is appreciated by one of ordinary skill in the art that machine learning needs to be trained with one or more machine learning datasets before it is used for creating profiles.); 

implement the first profile, implementing the first profile including causing an application to download to a mobile device of the first user and causing the application to ([figs 1-3]; [pars 32-51] as cited above; see also [pars 52-63]; [pars 25-31] “a client system may request to download and install an application, and the application may require one or more credentials to be installed on the client system. The trust server system 102 may intercept and/or block the download or installation of the application, and/or block the download and/or installation of the one or more required credentials. … The client systems 104 may function to store, install and execute applications 110 (e.g., mobile applications, virtualized applications, local applications, and/or remote applications), store and install credentials 112, present graphical user interfaces (GUIs), receive user inputs, and communicate with remote systems. For example, functionality of the client systems 104 may be performed by one or more mobile devices (e.g., smartphones, cell phones, smartwatches, tablet computers, and/or the like)”; Note that Bringhurst teaches implementing a profile by downloading and installing application in a background of the mobile device of the first user.);

responsive to determining that the request for which authorization is requested violates one or more rules of the first plurality of rules, execute a first control of the one or more controls to deny authorization and prevent execution of the event, executing the first control including disabling functionality of a payment device of the first user ([figs 1-3]; [pars 32-51] “Credential Trust Rating Threshold: indicates an allowable credential trust rating threshold. if a credential has a credential trust rating that violates the threshold (e.g., a credential trust rating above or below the threshold), the trust server system 102 may block installation of the credential, remove the credential if already installed, alert the user, disable the application, etc. … The request blocking engine 216 may function to intercept and/or block a request associated with a client system. For example, the request blocking engine 216 may identify a set of credentials 112 associated with an application 110 that is pending installation or an application 110 whose credential is being changed (e.g., updated). The request blocking engine 216 may determine which if any of the credentials 112 should be blocked from installation or change based on credential trust ratings associated with the set of credentials 112 and/or a trust profile 226. For example, the trust profile 226 may indicate a threshold trust value, and the request blocking engine 216 may compare particular credential trust ratings or an aggregate trust rating with the threshold value to determine whether to allow or block installation and/or the change or update.”; see also [pars 52-63] “block installation of the credential, remove the credential if already installed, alert the user, disable the application, etc.” reads on “disabling functionality of a ... device of the first user”. Note that Subbarayan teaches “executing the first control including disabling functionality of a payment device of the first user”.).

For more details, see the rejections. Thus, the examiner’s rejections are reasonable and proper.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEHWAN KIM whose telephone number is (571)270-7409.  The examiner can normally be reached on Mon - Thu 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.K./Examiner, Art Unit 2123                                                                                                                                                                                                        
/ALEXEY SHMATOV/Supervisory Patent Examiner, Art Unit 2123